Appeal from an order of Albany County Special Term of the Supreme Court denying the application of the defendants for change of venue from Albany county to Kings county on the grounds of convenience of witnesses. The action is brought to recover for services as an architect. The moving papers indicate that most of the witnesses specified by the defendant are either parties or employees of the defendants. Others have charge of the records in the bureau of standards and appeals. The affidavits in behalf of defendants do not properly indicate what the witnesses are expected to testify to. The plaintiff is a resident of Albany county. The court below held that no special circumstances have been shown tending to indicate that the interests of justice will be promoted by such change of venue to a county in the metropolitan district. Order unanimously affirmed, with ten dollars costs and disbursements. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.